Citation Nr: 1028976	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-06 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 10 percent from July 
12, 2004 through July 11, 2005 and an evaluation in excess of 20 
percent beginning July 12, 2005 for service-connected chronic 
lumbar strain with degenerative arthritis of L4-L5 and L1-S1 (low 
back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty for more than 21 years, ending 
in February 2002; he also had service in the Arizona Army 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO), 
which granted an increased evaluation of 20 percent for low back 
disability effective July 12, 2005.  The Veteran continued his 
appeal.  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010, 
and a copy of the transcript is of record.

The issue on appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at his June 2010 hearing that his low back 
disability has  worsened since his most recent VA evaluation in 
January 2006.  Additionally, based on the Veteran's hearing 
testimony, there is evidence that not all of the Veteran's recent 
private treatment records have been obtained and associated with 
the claims files.  Therefore, additional action needs to be taken 
by the AMC/RO prior to final Board adjudication.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.  Pursuant to 38 
C.F.R. § 3.327(a) (2009), an examination will be requested 
whenever VA determines, as in this case, that there is a need to 
verify the severity of a disability.  See also 38 C.F.R. § 3.159 
(2009).  

Accordingly, the issues on appeal are REMANDED to the AMC/RO for 
the following actions:  

1.  The AMC/RO must take appropriate action 
to contact the Veteran and ask him to 
provide any additional evidence relevant to 
the issue currently on appeal, to include 
the names, addresses and approximate dates 
of treatment for any health care providers, 
including VA, who may possess additional 
medical records involving the Veteran's low 
back since the most recent evidence in 
December 2008, to include records from Drs. 
S. Borowsky and L. Rappoport.  After 
obtaining any necessary authorization from 
the Veteran for the release of his private 
medical records, the AMC/RO should obtain 
and associate with the file all records 
that are not currently on file.  

If the AMC/RO is unsuccessful in obtaining 
any such records identified by the Veteran, 
it will inform the Veteran of this and 
request him to provide a copy of the 
outstanding medical records if possible.  

2.  After the above has been completed, the 
AMC/RO will schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected low back 
disability.  The following considerations 
will govern the examination:

a. The entire claims folders and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b. After reviewing the claims files 
and examining the Veteran, the 
examiner must determine the current 
symptomatology and severity of the 
Veteran's service-connected low back 
disability, to include range of motion 
findings, information on any 
incapacitating episodes, as defined in 
38 C.F.R. § 4.71a, and any 
neurological disorder associated with 
the service-connected low back 
disability.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she should so state and explain 
why. 

d. If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to 
speculation, the AMC/RO will 
attempt to clarify whether there is 
evidence that must be obtained in 
order to render the opinion non-
speculative and to obtain such 
evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  The report prepared 
must be typed.

3.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran does 
not report for the aforementioned 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  

4.  Thereafter, the AMC/RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Following completion of all indicated 
development, the AMC/RO will readjudicate 
the claim for an evaluation in excess of 10 
percent from July 12, 2004 through July 11, 
2005 and an evaluation in excess of 20 
percent beginning July 12, 2005 for 
service-connected low back disability, 
taking into consideration any and all 
evidence that has been added to the record 
since its last adjudicative action.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
Supplemental Statement of the Case, which 
should include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the Veteran until he receives further notice; 
however, he may present additional evidence or argument while the 
case is in remand status at the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


